 



Exhibit 10.1
Summary of Certain Officer Compensation Arrangements
Effective July 1, 2006
     The following table presents, effective July 1, 2006, the base salary and
2006 target bonuses under Pride’s annual incentive compensation plan for Pride’s
officers as of that date who are named in the Summary Compensation Table
included in Item 11 of Pride’s annual report on Form 10-K for the year ended
December 31, 2005.

          Name and Principal Position   Salary   Target Bonus
 
       
Louis A. Raspino
  $850,000   80%
President and Chief Executive Officer
       
 
       
W. Gregory Looser
  $360,000   55%
Senior Vice President, General Counsel and Secretary
       
 
       
Kevin C. Robert
  $315,000   55%
Senior Vice President, Marketing and Business Development
       
 
       
Gary W. Casswell
  $315,000   55%
Vice President, Eastern Hemisphere Operations
       

 